Name: Commission Regulation (EC) No 3079/94 of 16 December 1994 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: economic analysis;  cooperation policy;  trade policy;  economic geography
 Date Published: nan

 17. 12. 94 No L 325/17Official Journal of the European Communities COMMISSION REGULATION (EC) No 3079/94 of 16 December 1994 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States taken of the changes resulting from the coming into force of the agreement on the European Economic Area (4) ; whereas minor amendments should be introduced to meet new statistical and technical requirements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 1736/75 of the Council of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States ('), as last amended by Regulation (EEC) No 1629/88 (2), and in particular Article 41 thereof, Whereas Article 35 of Regulation (EEC) No 1736/75 requires certain data to be compiled according to the current version of the country nomenclature given in Annex C thereto ; Whereas Article 36 of the said Regulation requires the Commission to publish in the Official Journal of the European Communities the country nomenclature in the version thereof valid as from 1 January of each year ; Whereas the version thereof valid on 1 January 1994 was annexed to Commission Regulation (EC) No 3478/93 (3) ; whereas from 1 January 1995 account will have to be HAS ADOPTED THIS REGULATION : Article 1 The version valid on 1 January 1995 of the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1994. For the Commission Henning CHRISTOPHERSEN Vice-President (') OJ No L 183, 14. 7. 1975, p. 3 . (2) OJ No L 147, 14. 6. 1988 , p. 1 . 0 OJ No L 317, 18 . 12. 1993, p. 32. (4) OJ No L 1 , 3 . 1 . 1994, p. 1 . No L 325/18 Official Journal of the European Communities 17. 12. 94 ANNEX COUNTRY NOMENCLATURE FOR THE EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES (Version valid with effect from 1 January 1995) 001 France Including Monaco 002 Belgium and Luxembourg 003 Netherlands 004 Germany Including the territory of the former German Democratic Republic and the island of Heligo ­ land, including the Austrian territories of Jungholz and Mittelberg, excluding the territory of BÃ ¼singen 005 Italy Excluding San Marino 006 United Kingdom Great Britain, Northern Ireland, British Channel Islands and Isle of Man 007 Ireland 008 Denmark 009 Greece 010 Portugal Including Azores and Madeira 011 Spain Including Balearic Islands ; excluding Canary Islands, Ceuta and Melilla 021 Canary Islands Including Pen6n de Velez de la Gomera, PeÃ Ã ³n de Alhucemas and Chafarinas Islands 022 Ceuta and Melilla 024 Iceland 027 Svalbard Archipelago 028 Norway Including Jan Mayen Island ; excluding Svalbard Archipelago 030 Sweden 032 Finland Including Aland Islands 037 Liechtenstein 038 Austria Excluding the territories of Jungholz and Mittel ­ berg 039 Switzerland Including the German territory of BÃ ¼singen and the Italian parish of Campione d'Italia 041 Faroe Islands 043 Andorra 044 Gibraltar 045 Vatican City State 046 Malta Including Gozo and Comino 047 San Marino 052 Turkey 053 Estonia 054 Latvia 055 Lithuania 060 Poland 061 Czech Republic 063 Slovakia 064 Hungary 066 Romania 068 Bulgaria 070 Albania 072 Ukraine Official Journal of the European Communities No L 325/1917. 12. 94 073 Belarus 074 Moldova 075 Russia 076 Georgia 077 Armenia 078 Azerbaijan 079 Kazakhstan 080 Turkmenistan 081 Uzbekistan 082 Tajikistan 083 Kyrgyzstan 091 Slovenia 092 Croatia 093 Bosnia and Herzegovina 094 Serbia and Montenegro 096 Former Yugoslav Republic of Macedonia 204 Morocco 208 Algeria 212 Tunisia 21 6 Libya 220 Egypt 224 Sudan 228 Mauritania 232 Mali 236 Burkina Faso 240 Niger 244 Chad 247 Cape Verde 248 Senegal 252 Gambia 257 Guinea-Bissau 260 Guinea 264 Sierra Leone 268 Liberia 272 Ivory Coast 276 Ghana 280 Togo 284 Benin 288 Nigeria 302 Cameroon 306 Central African Republic 310 Equatorial Guinea 311 Sao Tome and Principe 314 Gabon 318 Congo 322 Zaire 324 Rwanda 328 Burundi 329 St Helena and dependencies Dependencies of St Helena : Ascension and Tristan da Cunha Islands No L 325/20 Official Journal of the European Communities 17. 12. 94 Including Cabinda330 Angola 334 Ethiopia 336 Eritrea 338 Djibouti 342 Somalia 346 Kenya 350 Uganda 352 Tanzania 355 Seychelles and dependencies Tanganyika, Zanzibar and Pemba MahÃ ©, Silhouette, Praslin (including La Digue), Fregate, Mamelles and RÃ ©cifs, Bird and Denis, Plate and CoÃ «tivy, Amirante, Alphonse, Providence and Aldabra Islands Chagos Archipelago Including Europa, Bassas da India, Juan de Nova, Tromelin and Glorieuses Islands Mauritius, Rodrigues, Agalega Islands and Cargados Carajos Shoals (St Brandon-Islands) Grande Comore, Anjouan and Moheli Grande-Terre and Pamanzi Including Puerto Rico 357 British Indian Ocean Territory 366 Mozambique 370 Madagascar 372 Reunion 373 Mauritius 375 Comoros 377 Mayotte 378 Zambia 382 Zimbabwe 386 Malawi 388 South Africa 389 Namibia 391 Botswana 393 Swaziland 395 Lesotho 400 United States of America 404 Canada 406 Greenland 408 St Pierre and Miquelon 412 Mexico 413 Bermuda 416 Guatemala 421 Belize 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica 442 Panama 446 Anguilla 448 Cuba 449 St Christoph and Nevis 452 Haiti 453 Bahamas 454 Turks and Caicos Islands 456 Dominican Republic 457 Virgin Islands of the United States 458 Guadeloupe 459 Antigua and Barbuda Including Swan Islands Including Corn Islands Including the former Canal Zone Including Marie-Galante, Iles des Saintes, Petite ­ Terre Islands, la DÃ ©sirade, St BarthÃ ©lÃ ©my and northern part of St Martin 17. 12. 94 Official Journal of the European Communities No L 325/21 Including Northern Grenadines Including Southern Grenadines CuraÃ §ao, Bonaire, St Eustatius Saba, and southern part of St Martin Including Galapagos Islands 460 Dominica 462 Martinique 463 Cayman Islands 464 Jamaica 465 St Lucia 467 St Vincent 468 British Virgin Islands 469 Barbados 470 Montserrat 472 Trinidad and Tobago 473 Grenada 474 Aruba 478 Netherlands Antilles 480 Colombia 484 Venezuela 488 Guyana 492 Surinam 496 French Guiana 500 Ecuador 504 Peru 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina 529 Falkland Islands 600 Cyprus 604 Lebanon 608 Syria 612 Iraq 616 Iran 624 Israel 625 Gaza and Jericho 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 647 United Arab Emirates 649 Oman 653 Yemen 660 Afghanistan 662 Pakistan 664 India 666 Bangladesh 667 Maldives 669 Sri Lanka 672 Nepal 675 Bhutan 676 Myanmar 680 Thailand Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qaiwain, Ras al Khaimah and Fujairah Formerly North Yemen and South Yemen Including Sikkim Formerly Burma No L 325/22 Official Journal of the European Communities 17. 12. 94 Peninsular Malaysia and Eastern Malaysia (Sarawak, Sabah and Labuan) 684 Laos 690 Vietnam 696 Cambodia (Kampuchea) 700 Indonesia 701 Malaysia 703 Brunei 706 Singapore 708 Philippines 716 Mongolia 720 China 724 North Korea 728 South Korea 732 Japan 736 Taiwan 740 Hong Kong 743 Macau 800 Australia 801 Papua New Guinea Including New Britain, New Ireland, Lavongai, Admiralty Islands, Bougainville, Buka, Green Islands, d'Entrecasteaux Islands, Trobriand Islands, Woodlark Islands and Louisiade Archipelago with their dependencies Cocos (Keeling) Islands, Christmas Island, Heard and McDonald Islands, Norfolk Islands Not including Ross Dependency (Antarctica) Dependencies of New Caledonia : Isle of Pines, Loyalty, Huon, Belep, Chesterfield Islands and Walpole Island American Samoa ; Guam ; Minor United States outlying Islands (Baker, Howland, Jarvis, John ­ ston, Kingman Reef, Midway, Palmyra and Wake) Including Alofi Including Henderson, Ducie and Oeno Islands Tokelau and Niue Islands : Cook Islands 802 Australian Oceania 803 Nauru 804 New Zealand 806 Solomon Islands 807 Tuvalu 809 New Caledonia and dependencies 810 American Oceania 811 Wallis and Futuna Islands 812 Kiribati 813 Pitcairn 814 New Zealand Oceania 815 Fiji 816 Vanuatu 817 Tonga 819 Western Samoa 820 Northern Mariana Islands 822 French Polynesia Marquesas Islands, Society Islands, Gambler Islands, Tubuai und Tuamotu Archipelago ; also Clipperton Island 823 Federated States of Micronesia (Yap, Kosrae, Truk, Pohnpei) 824 Marshall Islands 890 Polar regions Arctic regions not elsewhere specified or classi ­ fied ; Antarctica ; also Nouvelle-Amsterdam Island, St Paul Island, Crozet Islands, Kerguelen Islands and Bouvet Island ; South Georgia and South Sandwich Islands 17. 12. 94 Official Journal of the European Communities No L 325/23 950 Stores and provisions Optional or 951 Stores and provisions in the context of Optional intra-Community trade 952 Stores and provisions in the context of Optional trade with third countries 958 Countries and territories not determined Optional or 959 Community Member States not determined Optional in the context of intra-Community trade 960 Countries and territories not determined in Optional the context of trade with third countries 977 Countries and territories non disclosed for Optional commercial or military reasons or 978 Countries and territories not disclosed for Optional commercial or military reasons in the context of intra-Community trade 979 Countries and territories not disclosed for Optional commercial or military reasons in the context of trade with third countries